Citation Nr: 1601697	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  15-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from March 1943 to November 1945 and is the recipient of the Combat Infantryman Badge.  He was also a Prisoner of War for approximately four months from December 1944 to April 1945.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his son testified at a Board hearing in November 2015 before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been associated with the record.  The record was held open for 60 days until January 3, 2016, to allow the Veteran to submit additional evidence.  

In December 2015, additional evidence was submitted on the Veteran's behalf that has not been considered by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  Nevertheless, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in September 2015 and he did not explicitly request AOJ consideration of this evidence.  As such, the Board may properly consider such evidence.  

The issues of entitlement to increased ratings for bilateral hearing loss, evaluated as 60 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; residuals of frostbite, left lower extremity, evaluated as 30 percent disabling; residuals of frostbite, right lower extremity, evaluated as 30 percent disabling; irritable bowel syndrome, evaluated as 30 percent disabling; residuals of frostbite, left upper extremity, evaluated as 30 percent disabling; residuals of frostbite, right upper extremity, evaluated as 30 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy, right foot, evaluated as 10 percent disabling; peripheral neuropathy, left foot, evaluated as 10 percent disabling; and scar on the back, evaluated as noncompensable, were also previously on appeal and were addressed by the AOJ in a July 2015 statement of the case.  However, in his September 2015 substantive appeal, the Veteran indicated that he no longer wished to continue the appeal of these issues.  As such, these matters are no longer in appellate status.  

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; residuals of frostbite, left lower extremity, evaluated as 30 percent disabling; residuals of frostbite, right lower extremity, evaluated as 30 percent disabling; irritable bowel syndrome, evaluated as 30 percent disabling; residuals of frostbite, left upper extremity, evaluated as 30 percent disabling; residuals of frostbite, right upper extremity, evaluated as 30 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy, right foot, evaluated as 10 percent disabling; peripheral neuropathy, left foot, evaluated as 10 percent disabling; and scar on the back, evaluated as noncompensable; he was awarded a total disability rating based on individual unemployability effective February 28, 2003, and has been in receipt of a total combined 100 percent disability rating as of January 17, 2014.  

2.  Resolving all doubt in his favor, due to his service-connected disabilities, the Veteran requires care or assistance on a regular basis in order to feed himself, keep himself clean and presentable, and protect him from the hazards or dangers inherent in his daily environment.  

CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant SMC based on the need for regular aid and attendance herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2015).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran filed his claim seeking SMC on January 17, 2014.  Service connection is currently in effect for bilateral hearing loss, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; residuals of frostbite, left lower extremity, evaluated as 30 percent disabling; residuals of frostbite, right lower extremity, evaluated as 30 percent disabling; irritable bowel syndrome; residuals of frostbite, left upper extremity, evaluated as 30 percent disabling; residuals of frostbite, right upper extremity, evaluated as 30 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy, right foot, evaluated as 10 percent disabling; peripheral neuropathy, left foot, evaluated as 10 percent disabling; and scar on the back, evaluated as noncompensable.  He was awarded a total disability rating based on individual unemployability effective February 28, 2003, and has been in receipt of a total combined 100 percent disability rating as of January 17, 2014.  

In support of his claim, the Veteran submitted a November 2013 Aid and Attendance examination completed by a private physician at the assisted living home where the Veteran was living at that time.  The examiner noted that the Veteran was not able to prepare his own meals.  He required shower and toileting assistance.  It was noted that one to two persons assisted with his daily activities.  The facility administered all of his medications and he did not have the ability to manage his own affairs.  With respect to his upper extremities, it was also noted that he may require assistance with fine motor mechanics occasionally, i.e., buttons, zippers, and shaving.  With respect to his lower extremities, he had balance restrictions, and he tired easily so he could only ambulate short distances.  He had an abnormal gait and required a wheelchair for long distance.  However, the examiner found no restriction of the spine.  The examiner noted the following pathology: dementia, urinary incontinence, benign prostatic hypertrophy, history of deep vein thrombosis, abnormal gait, history of falls, hypertension, and anxiety.  

Subsequently, the Veteran was afforded VA examinations to address the severity of his service-connected disabilities in February 2014.  The claims file was reviewed.  In pertinent part, examination of the extremities showed that the Veteran regularly used a wheelchair and constantly used a walker.  The examiner indicated that the wheelchair was for long distances.   In the home, the Veteran used the walker.  However, the examiner found that the use of these devices was not due to the Veteran's cold weather injury but to what was thought to have been a spinal cord injury secondary to poor blood flow to the spine two years ago.  In another part of the examination, the examiner again pointed out that the Veteran's difficulty with walking was not a result of his cold weather injury.  The symptoms of diminished sensation and cold intolerance in the feet are as likely as not due to the history of cold weather injury.  However, diminished reflexes, strength, and sensation in the legs are more likely than not related to his spinal injury.

The examiner found that the Veteran did require the need for the assistance of someone else for bathing, toileting, dressing, transferring, medication dispensing, meal preparation, and remembering things.  He also required assistance of another in protecting himself from ordinary hazards of his daily environment.  It was noted that three months ago, he fell.  He also needed help with memory.  The examiner continued that the Veteran was restricted to his home or the immediate vicinity due to his spinal injury.  She reported that the Veteran required a walker to ambulate, but was not steady with it and came in a wheelchair to the examination.  He spent 99% of his time sitting and only got up when he had to use the bathroom, go to the table to eat, or go to an appointment.  The examiner indicated that his spinal injury had made walking very difficult.  He was weak and unsteady.  He also had bilateral knee arthritis that was very painful when he walked.  On examination, his knees were swollen and crepitant and his lower extremities were cool, including his knees and feet.  He was wearing TED hose.  He was pleasant, but unable to remember recent events. 

In a March 2014 addendum opinion to address the etiology of the Veteran's decreased sensation in the feet, the examiner noted that, when someone has several diagnoses that can manifest similarly and in the same location as in this case (CWI, PVD and radiculitis), it is not possible to say without resorting to speculation to which of these disorders the manifestations of diminished sensation in the feet can be attributed.  The examiner further stated that it is as likely as not that there is a component neuropathy that resulted from the cold weather injury as local nerve damage is common in cold weather injury; but, because the Veteran also has peripheral vascular disease and a history of degenerative disc disease that affects the same area, the examiner could not say what portion of his diminished sensation is accounted for by any one diagnosis without resorting to speculation.  

The Board notes that VA treatment records do document that the Veteran reported to a private emergency room in February 2012 after having lost feeling in his extremities at home.  It was noted that the Veteran had a CT of head done at private hospital, which was negative per family.  He was transferred to another facility, where he had an MRI of spine and carotid arteries were checked for blockage, but both were negative per the Veteran's family.  He also had an echocardiogram done, but the daughter did not know the results.  The daughter reported that hospital said Veteran likely had spinal stenosis.  He now can walk only with assistance, and also has urinary and bowel incontinence since all this happened on February 11, 2012.  The Veteran was now residing in nursing home.  Another clinical note indicated that there was no clear diagnosis for loss of use both legs.  MRI of the lumbosacral spine revealed no disc pathology.  It was again noted that the Veteran had limited feeling in both legs.  The assessment was cauda equina syndrome, sudden paralysis of lower extremities; and known peripheral vascular disease and peripheral artery disease.  

On mental examination in February 2014, the examiner attempted to assess the Veteran's current level of PTSD symptoms, but found that it was not possible due to his evident dementia.  The examiner opined that the Veteran was currently suffering from unspecified neurocognitive disorder, a diagnosis based on symptoms that cause clinical distress but without sufficient information available to determine the precise etiology of this disorder.  The examiner indicated that it was beyond the scope of his expertise as a psychologist to determine whether this disorder had a nexus to military service.  Further, the Veteran's dementia (diagnosed herein as unspecified neurocognitive disorder) also made it impossible without resort to mere speculation to determine the level of his current PTSD symptoms.  The examiner concluded that the Veteran's dementia was likely a protective factor that kept him from recalling traumatic combat stressors.

However, in an addendum opinion, the examiner found that it is not as likely as not that the Veteran's neurocognitive disorder is due to or the result of the Veteran's PTSD.  The examiner rationalized that there is no evidence in the research literature that dementia (diagnosed in this exam as unspecified neurocognitive disorder) is caused by PTSD.

At the November 2015 Board hearing, the Veteran and his son testified that he required assistance with dressing, bathing, and feeding.  They both testified that assistance was required due to weakness in his legs and arms, which they believed was due to the Veteran's  service-connected cold injuries.  In addition to problems ambulating, the Veteran also had problems using his hands due to lack of strength.  The Veteran's son also testified that he had no recollection or knowledge of a spinal injury.  He indicated that when the Veteran developed lower extremity weakness, the doctors looked for the cause, but were never able to find anything.  He further stated that the Veteran walked with an altered gait due to weakness in his legs and he now used a wheelchair.  

The Veteran's son testified that, even if his father did not have dementia, he would not be able to live on his own because he would still require assistance with dressing, bathing, toileting, and preparing food.  He also would not be able to leave the house on his own.   

In support of his contention that the Veteran was not diagnosed with a spinal injury in February 2012, the Veteran's son submitted additional evidence in December 2015, including a statement and clinical records from the Cleveland Clinic Hospital.  He again asserted that the Veteran was not diagnosed with a spinal cord injury in February 2012; rather, he was diagnosed with spinal artery syndrome, but this diagnosis was only suspected as there is not a test for such disorder.  He reported that numerous tests were run at that time, which were all negative.  The treatment records submitted support the Veteran's son's contention in that they document all of the tests performed and show an assessment of probable anterior spinal artery syndrome (infarct associated with PCV and recent phlebotomy) and bilateral lower extremity DVTs.    
  
In the instant case, the evidence of record, including the November 2013 Aid and Attendance examination and the February 2014 VA examination, clearly shows that the Veteran is unable to care for himself and meet the daily needs of feeding himself, maintaining his personal hygiene, and protecting himself from the hazards or dangers inherent in his daily environment.  Rather, the primary question is whether the Veteran's need for aid and attendance is due to his service-connected disabilities or nonservice-connected disabilities.  

In this regard, the Board recognizes that the Veteran has dementia, which affects his ability to function independently, that has been found to not be caused by or related to his service-connected PTSD.  However, the record shows that the Veteran would still require the aid and attendance of another person for his activities of daily living due to his extreme weakness of the lower extremities, which has necessitated the use of a walker and/or wheelchair.  The Board recognizes that the February 2014 VA examiner determined that the Veteran's inability to walk without assistance was due to a spinal injury two years prior that is not service-connected.  However, the November 2013 Aid and Attendance examination indicated that there was no restriction of the spine.  Moreover, the Veteran and his son competently testified that, although a spinal injury was suspected in February 2012, none was ever found.  These statements are supported by the February 2012 VA treatment records which clearly show that MRI of the lumbosacral spine revealed no disc pathology.  Additional evidence was also submitted showing that the diagnosis was probable spinal artery syndrome as opposed to a spinal injury.  In sum, it does not appear that the VA examiner consider all of the evidence surrounding the February 2012 incident when proffering her opinion.  

Moreover, significantly, although finding that the Veteran's difficulty with walking was not a result of cold the Veteran's cold weather injury, the same February 2014 VA examiner also indicated in an addendum opinion that when someone has several diagnoses that can manifest similarly and in the same location as in this case (CWI, PVD and radiculitis), it is not possible to say without resorting to speculation to which of these disorders the manifestation can be attributed.  Although specifically addressing the feet, she stated that as to what portion of the Veteran's diminished sensation is accounted for by any one diagnosis could not be said without resorting to speculation.  In other words, based on this statement, it would seem impossible without resort to speculation to determine whether the Veteran's service-connected or nonservice-connected disorders are primarily affecting his loss of use of his lower extremities.  As in the instant case, when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board also finds it significant that the Veteran and his son have both competently testified that his service-connected upper extremities also affect his ability to dress, bathe, and feed himself and these disorders were not addressed by the VA examiner.  Significantly, the November 2013 Aid and Attendance examination also noted that the Veteran may require assistance occasionally with fine motor mechanics, i.e., buttons, zippers and shaving.  As such, it appears that the medical evidence is in relative equipoise as to whether the Veteran's service-connected disabilities as opposed to his nonservice-connected disabilities necessitate the need for aid and attendance.  In such situations, a decision favorable to the Veteran is mandated by 38 U.S.C.A. § 5107(b).

Therefore, after considering the totality of the evidence, the Board finds that the Veteran, as a result of his service-connected disabilities, is so helpless as to be in need of regular aid and attendance, which requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment.  Under the circumstances, when resolving all doubt in the Veteran's favor, the Board finds that the criteria for SMC based on the need for regular aid and attendance benefits have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

The Board notes that the Veteran is also seeking SMC based on being housebound.  However, as SMC based on the need for aid and attendance is a higher benefit, this matter is rendered moot.  38 C.F.R. § 3.351(d).  


ORDER

SMC based on the need for regular aid and attendance is granted, subject to laws and regulation applicable to payment of VA monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


